Citation Nr: 0810541	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back contusion, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from September 
1980 to June 1986.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Board finds that the veteran's appeal must be remanded 
for further development.  First, the Board finds that remand 
is required to attempt to obtain private medical records.  
Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty to 
assist includes making reasonable efforts to obtain private 
medical records.  38 C.F.R. § 3.159(c)(1), (2).  Here, in a 
June 2004 form, the veteran stated that since his last VA 
examination, he had been seen by 2 chiropractors and 1 family 
practice physician for his low back disability.  The veteran 
provided medical treatment provider names, general location, 
and phone numbers, but did not provide addresses.  There is 
no evidence that the RO sent the veteran release of medical 
information forms or attempted to contact the medical 
providers.  

Second, the Board finds that remand is required to obtain a 
new orthopedic examination.  Although a June 2004 VA joints 
examination was provided, the Board finds that the 
examination is insufficient upon which to base an appellate 
decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information).  The 
examination was focused on the veteran's original low back 
contusion and history rather than current findings, did not 
fully address the veteran's functional limitation due to low 
back contusion, and is now almost 4 years old.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that remand is required where 
VA examination did not indicate consideration of factors 
cited in 38 C.F.R. §§ 4.40, 4.45, 4.59); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that the Board should have 
ordered a contemporaneous examination because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for entitlement to 
an increased evaluation, including the 
private treatment records listed in the 
June 2004 document.  Based on the 
veteran's response, the RO must attempt to 
procure copies of all records not 
previously obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of the veteran's service-
connected low back contusion.  The 
orthopedic examiner must conduct range of 
motion studies on the lumbosacral spine, 
to specifically include forward flexion, 
extension, left and right lateral flexion, 
and left and right lateral rotation.  The 
examiner must note if there is ankylosis 
of the entire thoracolumbar spine, or 
whether the entire spine is fixed in 
flexion or extension.  The examiner must 
first record the range of motion observed 
on clinical evaluation, in terms of 
degrees.  If there is clinical evidence of 
pain on motion, the orthopedic examiner 
must indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic examiner 
must render an opinion, based upon his or 
her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc.  Objective evidence of loss of 
functional use can include the presence or 
absence of muscle atrophy and/or the 
presence or absence of changes in the skin 
indicative of disuse due to the service-
connected low back contusion.  The 
examiner must also provide an opinion on 
whether the veteran's complaints of pain 
and any demonstrated limitation of motion 
are supported by the objective evidence of 
lumbosacral pathology.  The examiner must 
also provide an opinion on the existence 
and extent of any neurological 
manifestations caused only by the 
veteran's low back contusion.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions must be provided.  Any 
report prepared must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

